Citation Nr: 0425672	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
other than pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial compensable evaluation for 
residuals of a fractured left index finger. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fractured base of the left thumb 
with wrist involvement (minor).

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain.

5.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
July 1982.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 25, 2003.  This matter 
was originally on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The Board notes that the issue of entitlement to Individual 
Unemployability has been deferred pending a reply to the RO's 
duty to assist letter and the Board's decision of the 
remaining issues.


FINDINGS OF FACT

1.  The veteran does not have skin disorder other than PFB 
that is related to active service.

2. The veteran's left index finger disability is manifested 
primarily by complaints of pain and stiffness prior to June 
18, 2003; as of June 18, 2003, this disability is manifested 
primarily by pain, stiffness, reduced range of motion, mild 
weakness, and mild fatigability. 

3.  The veteran's left thumb disability is manifested 
primarily by pain, stiffness, decreased grip, loss of 
strength prior to April 8, 2003; as of April 8, 2003, this 
disability is manifested primarily by pain, stiffness, 
decreased grip, loss of strength, and virtually no functional 
range of motion. 

4.  The veteran's right knee disability is manifested by 
slight limitation of motion.

5.  Pseudofolliculitis barbae requires the veteran to 
maintain a beard and treatment with ointment.  


CONCLUSIONS OF LAW

1.  A skin disorder other than PFB was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a compensable rating for residuals of a 
fractured left index finger prior to June 18, 2003, are not 
met; the criteria for a compensable rating for residuals of a 
fractured left index finger, effective from June 18, 2003, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5225, 5229 (2003).

3.  The criteria for an initial evaluation of 20 percent for 
residuals of a fractured base of the left thumb with wrist 
involvement (minor) prior to April 8, 2003, are not met; the 
criteria for an initial evaluation of 20 percent for 
residuals of a fractured base of the left thumb with wrist 
involvement (minor) from April 8, 2003, are approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224, 5225-5307 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for right knee strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).
  
5.  The criteria for an initial evaluation of 10 percent for 
PFB have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.7 Diagnostic Codes 7806, 7814 (effective prior to August 
30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's September 2003 Remand, in October 
2003, the RO issued a supplemental statement of the case.  
Based on the foregoing action, the Board finds that the RO 
complied with the Board's September 2003 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the June 2001 notice letter did not specifically advise 
the veteran to provide any evidence in his possession that 
pertains to his claim, he was informed to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received on December 30, 1998.  Thereafter, 
in a rating decision dated in July 1999 the above issues were 
adjudicated.  Only after that rating action was promulgated 
did the RO, on June 18, 2001, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in June 2001 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice 
letter fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded VA examinations in connection with his 
claim.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted where 
the evidence shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has the condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  For 
a showing of chronic disability in service there is required 
a combination of manifestations sufficient to identify the 
disorder, and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings 
or a diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. §3.303(b)(2002).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).
 
The veteran contends that he has dermatitis which preexisted 
service and was aggravated by service.  

Review of the veteran's service medical records indicates 
that the report of medical examination conducted in January 
1978 for induction purposes evaluated the veteran's skin as 
normal.  The veteran, on his report of medical history 
completed in conjunction with his medical examination, stated 
that he had had no skin diseases.  In June 1981 the veteran 
presented with a rash.  The veteran complained of pealing dry 
rash on his left arm.  Dry patches on the veteran's left arm 
and some peeling were seen.  The veteran was diagnosed with 
dermatitis and prescribed hydrocortisone cream.  The report 
of medical examination conducted in June 1982 for the purpose 
of discharge evaluated the veteran's skin as normal.

VA outpatient treatment records are void of medical treatment 
for a skin disorder.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a skin disorder other than PFB that is related to 
his military service.  Post-service medical records do not 
reveal any complaint or treatment for a chronic skin disorder 
other than PFB.  VA examinations did not reveal any skin rash 
other than PFB.  While there is no question that the veteran 
suffered from one episode of dermatitis while in the service, 
the veteran does not have a current disability as a result, 
and "[i]n the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

 Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of a fractured left index finger, 
residuals of a fractured left base of thumb, right knee 
strain, and pseudofolliculitis barbae.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disabilities of the Digits of the Hands

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  The Board must determine whether the 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  VAOPGCPREC 3-2000 (April 10, 2000).  In this 
case, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
August 26, 2002, under the revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The regulation, as amended in 2002, includes no substantive 
change to Diagnostic codes 2224 or 2225.  As such, the 
veteran will not be prejudiced by the Board's decision to 
proceed with adjudication of these issues.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Residuals of a fractured left index finger

Service medical records show that the veteran fractured the 
second digit of the left hand in May 1981.  The condition 
resolved and no residual disability was noted at the time of 
discharge.  In July 1999, the RO granted service connection 
for residuals of a fractured left index finger and evaluated 
the disability as noncompensable under Diagnostic Codes 5299-
5225.  

Diagnostic Code 5225 as it existed prior to August 26, 2002, 
provided that ankylosis (whether favorable or unfavorable) of 
the index finger warranted a maximum of a 10 percent rating.  
Note:  Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156.  

The Board notes that pursuant to the current version of 38 
C.F.R. § 4.71a (Diagnostic Code 5226) the maximum rating of 
10 percent is warranted when the veteran experiences 
ankylosis (favorable or unfavorable) of the index finger.  
Note:  Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

The revised regulation also provides a compensable rating, 
under Diagnostic Code 5229, for limitation of motion for an 
index finger with a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of the palm 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees warrants a 
compensable rating.  

From December 30, 1998 to June 17, 2003

The Board finds that the evidence is against a compensable 
evaluation for the period December 30, 1998 to June 17, 2003.  
VA examinations in June 1999 and April 2003 reveal that the 
veteran's left index finger was not ankylosed.  In June 1999, 
while there was a decrease in the veteran's loss of grip in 
the left hand along with muscle strength, he was able to flex 
and extend it without difficulty.  In April 2003, the 
veteran's left index finger demonstrated the same range of 
motion as his right index finger with 40 degrees flexion to 
extension of the DIP joint and 100 degrees extension to 
flexion in the PIP joint.  The examiner noted that the left 
index finger was reported to be not tender at all in the 
carpals or metacarpals.  The April 2003 examiner diagnosed 
the veteran with history of left index finger fracture with 
no functional impairment.

From June 18, 2003

As noted above, the veteran's left index finger is not 
ankylosed.  Thus, the veteran's left index finger disability 
does not meet the criteria for a compensable rating under 
Diagnostic Code 5225.  However, the June 2003 VA examination 
revealed that the veteran's left index finger was only able 
to flex from zero to 70 degrees during one range of motion 
exercise and was only able to flex leaving a 2 inch gap 
between the palmar surface of the left hand and the tip of 
the left index finger during repeated range of motion 
exercises.  Therefore, the Board finds that a compensable 
evaluation under Diagnostic Code 5229 is warranted for the 
veteran's left index finger disability.  

The June 2003 VA examiner reported that the limitation in the 
veteran's left index finger was marked with additional 
functional loss due to mild pain, mild weakness, and mild 
fatigability, and the veteran contends that his left index 
finger is symptomatic of daily pain, stiffness, with 
occasional flare-ups.  However, the Board finds that the 
functional impairment that can be attributed to pain, 
weakness, and fatigability is contemplated in the 10 percent 
evaluation.  See DeLuca, 8 Vet App at 206.  In addition, the 
Board notes that 10 percent is the highest rating assigned 
under Diagnostic Codes 5225 and 5229.  Therefore, the Board 
finds that an increased evaluation in excess of 10 percent 
for the veteran's left index finger disability is not 
warranted as DeLuca standards do not apply when a veteran is 
at the maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

Fracture of the base of the left thumb with wrist involvement 
(minor)

Service medical records indicate that the veteran fractured 
the base of the left thumb in December 1978.  The veteran 
underwent fixation with two pins and casting.  In July 1999, 
the RO granted service connection for residuals of a 
fractured base of the left thumb with left wrist involvement 
and evaluated the disability as 10 percent disabling under 
Diagnostic Coded 5224-5307.  

Diagnostic Code 5224 provides for a 10 percent evaluation 
where there is favorable ankylosis of the thumb and a 20 
percent evaluation where there is unfavorable ankylosis of 
the thumb.  If both the carpometacarpal and interphalangeal 
joints are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, the 
disability is evaluated as amputation at metacarpophalangeal 
joint or through proximal phalanx; if both the 
carpometacarpal and interphalangeal joints are ankylosed, the 
disability is evaluated as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position; and 
if only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, the disability is evaluate 
as unfavorable ankylosis.  Favorable ankylosis equates to 
motion limited to within 2 inches of the median transverse 
fold of the palm.  Limitation of motion of less than 1 inch 
is not considered disabling.  38 C.F.R. § 4.71a.

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

The amendments also added Diagnostic Code 5228, which 
provides the criteria for evaluating limitation of motion in 
the thumb.  Under Diagnostic Code 5228, where there is a gap 
of less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a 
noncompensable rating is assigned.  Where that gap is one to 
two inches, a 10 percent rating is assigned.  Where that gap 
is more than two inches, a 20 percent rating is assigned.

Under Diagnostic Code 5307, the schedular criteria 
contemplate a 10 percent disability rating for moderate 
muscle injury to Muscle Group VII (flexion of wrist and 
fingers) of the dominant hand.  A 30 percent disability 
rating is assigned for moderately severe muscle injury to 
Muscle Group VII.  A 40 percent disability rating is 
warranted for severe muscle injury to Muscle Group VII.  See 
38 C.F.R. § 4.73 (2003).

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe. 38 C.F.R. § 4.56 (2003).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

Slight disability of muscles results from a simple wound with 
no debridement or infection and includes objective findings 
such as a minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no retained metallic fragments; 
and no impairment of function.  38 C.F.R. § 4.56(d)(1).  

Moderate disability of muscles results from a through and 
through or deep penetrating wound with residuals of 
debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability:  
(a) X-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile. Id.
 
The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2003).  For compensable 
muscle group injuries which are in the same anatomical 
region, but do not act on the same joint, the evaluation for 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups. 38 C.F.R. § 4.55(e) (2003). The Board observes 
further that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. See 
38 C.F.R. § 4.55(a) (2003).

From December 30, 1998 to April 7, 2003

The Board finds that an evaluation in excess of 10 percent 
for the period December 30, 1998 to April 7, 2003 is not 
warranted under Diagnostic Codes 5225 or 5307 as the medical 
evidence indicates that the veteran's left thumb was not 
ankylosed, and there is no medical evidence of "moderately 
severe" muscle injury involving Muscle Group VII.  While the 
June 1999 VA examiner found the veteran's left hand 
demonstrated a moderate decrease in loss of grip in the left 
hand along with muscle strength, he was able to flex and 
extend it without difficulty.  In addition, there is no 
evidence that the veteran's left thumb showed any indication 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with right hand 
muscles.  

The Board notes that while the veteran complained of constant 
pain and stiffness, the functional impairment that can be 
attributed to pain is contemplated in the 10 percent 
evaluation.  See DeLuca, 8 Vet. App. at 206.

From April 8, 2003

Strictly applying the above criteria to the facts in this 
case, the Board finds that a rating in excess of 10 percent 
is not warranted for residuals of a fractured base of the 
left thumb with wrist involvement (minor).  However, the 
April 2003 examiner noted that the veteran's left thumb could 
be moved at the carpometacarpal joint virtually no distance.  
There was only about 10 degrees flexion extension motion 
passively at the metacarpophalangeal joint and only a few 
degrees at the interphalangeal joint.  The examiner noted 
that the veteran could not use his left thumb in any kind of 
power grip and could not use his left thumb in opposition 
with his other fingers for a pincher grip.  

The June 2003 examiner reported that it appeared that the 
veteran's left thumb was almost glued to the distal second 
metacarpal of the left hand.  The veteran could not pry his 
left thumb away from the skin of the hand itself and it 
appeared to be stuck.  The examiner noted that the veteran 
could flex and extend the distal phalanx of the left thumb, 
but could not move the thumb away from the distal one-half of 
the left second metacarpal at all.  The examiner reported 
that he tried prying the veteran's thumb away but it barely 
did so.  The examiner reported that other than movement of 
the tip of the thumb, the veteran had no other movement at 
all in the left thumb.   

In view of the above evidence, the Board finds that because 
the veteran has virtually no functional use of his left thumb 
coupled with complaints of daily pain and stiffness, the 
overall impairment seems to approach that which would be 
present if the thumb were ankylosed in an unfavorable 
position, warranting a 20 percent evaluation.  

In so finding that the veteran's left thumb disability more 
closely approximates symptomatology associated with a 20 
percent rating, the Board also notes that 20 percent is the 
highest rating assigned under Diagnostic Codes 5224.  

The Board has considered whether any alternate Code sections 
may entitle the veteran to an increased rating.  One 
potentially applicable Code section is Diagnostic Code 5152, 
pertaining to amputation of the thumb.  However, since the 
maximum evaluation for amputation of a thumb on a minor hand 
is 20 percent, this code provides no possibility of increase 
for the veteran.  Similarly, as the veteran is currently at 
the maximum evaluation for his left thumb disability under 
Diagnostic Code 5224 and, even with painful motion and 
functional impairment, a higher evaluation is not available.  
See Johnston, 10 Vet. App. at 85.  

Therefore, the Board finds that an increased evaluation in 
excess of 20 percent for the veteran's left thumb disability 
is not warranted.   

 Right knee strain

Service medical records indicate that the veteran presented 
numerous times beginning in 1978 for right knee pain.  In 
July 1999, the RO granted service connection for right knee 
strain and evaluated the veteran's right knee disability as 
10 percent disabling under Diagnostic Code 5257.  

Under that code, slight knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
moderate knee impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 20 percent evaluation is warranted for flexion limited 
to 30 degrees.  Flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II 
(2003).

The Board finds that a rating in excess of 10 percent for the 
veteran's right knee disability is not warranted.  The 
evidence of record does not reveal moderate or severe 
recurrent subluxation or lateral instability of the right 
knee necessary for a higher rating under Diagnostic Code 
5257.  VA examinations conducted found no instability or 
subluxation on clinical evaluation.  As such, a higher 
evaluation under Diagnostic Code 5257 is not warranted.

The Board has considered whether any alternate Code sections 
may entitle the veteran to an increased rating.  The Board 
further finds that the VA examinations did not demonstrate 
that the right knee was limited to 30 degrees or less of 
flexion or at least 15 degrees of extension, which is 
required for a rating in excess of 10 percent based on 
limitation of motion.  Thus, the limitation of motion of the 
veteran's right knee does not meet the criteria for a rating 
in excess of 10 percent under Diagnostic Code 5260 or 5261.

While the Board notes that the veteran complains of daily 
pain and stiffness and reports that he uses a cane early in 
the day and wears a knee brace usually every day, the 
functional impairment that can be attributed to pain and 
incoordination is contemplated in the 10 percent evaluation.  
See DeLuca, 8 Vet. App. at 206.
  
Therefore, the Board finds that an increased evaluation in 
excess of 10 percent for the veteran's right knee is not 
warranted.   

Pseudofolliculitis barbae (PFB)

Service medical records indicate that the veteran presented 
several times in 1979 and 1980 for shaving irritation, PFB.  
In July 1999, the RO granted service connection for right 
knee strain and evaluated the veteran's PFB as noncompensable 
under Diagnostic Code 7814.  

Diagnostic Code 7814 provides that tinea barbae is to be 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
(effective prior to August 30, 2002).

Diagnostic Code 7806 provides for the evaluation of eczema.  
A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2003).  
Under the revised rating criteria, a zero percent evaluation 
is warranted for eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas.  A 10 
percent rating is warranted for eczema in which at least 5 
percent, but less than 20 percent, of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks during the last 12-month 
period.  A 30 percent rating is assigned for dermatitis or 
eczema in which 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Under the revised criteria, scars, disfiguring on the head, 
face or neck warrant a 10 percent rating for one 
characteristic of disfigurement; a 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration un-retouched color photographs 
when evaluating under these criteria.

Under Diagnostic Code 7803 for scars, superficial, and 
unstable a 10 percent evaluation is warranted.  Under note of 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Under note 
(2) the definition of a superficial scar is one not 
associated with underlying soft tissue damage. 

Under Diagnostic Code 7804 for scars, superficial, and 
painful on examination a 10 percent evaluation is warranted.  
The veteran may also be rated under Diagnostic Code 7805 for 
scars; other rated on limitation of function of affected 
part. 

The evidence indicates that during VA examinations in June 
1999 and June 2003 the veteran exhibited mild symptoms of 
PFB.  In addition, the Board notes that the veteran is 
required to maintain his beard to avoid shaving and to use a 
topical solution to control the PFB; otherwise, the PFB 
becomes symptomatic.  In view of these facts, the Board finds 
that the degree of impairment from the PFB more nearly 
approximates the criteria for a 10 percent rating under the 
old rating criteria, Diagnostic Code 7814.  38 C.F.R. § 4.7.

However, this same evidence does not show that a rating in 
excess of 10 percent is warranted under either the old or 
revised rating criteria.  The June 2003 VA examiner noted no 
bilateral disfigurement, no exfoliation or exudation, no 
exudate or itching or extensive lesions or marked 
disfigurement.  There was no ulceration or extensive 
exfoliation or systemic or nervous manifestations, there are 
no hypo or hyperpigmented areas at all about the neck, no 
abnormal skin texture, no underlying soft tissue missing, no 
indurated or inflexible skin areas, and no symptoms that 
affect more than 5% of the entire body or 5% of the exposed 
areas.  Accordingly the criteria for a rating in excess of 10 
percent have not been met.  The 10 percent rating is 
warranted throughout the appeal period.  Fenderson, 12 Vet. 
App. at 126.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  As such, the Board finds 
that in regards to the issue of entitlement to service 
connection for a skin disorder other than PFB and the issue 
of entitlement to an initial evaluation in excess of 10 
percent for right knee strain, there is not present such a 
state of balance between the positive evidence and the 
negative evidence to allow for a more favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right knee disability has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is, therefore, not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

1.  Entitlement to service connection for a skin disorder 
other than PFB is denied.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fractured left index finger prior to June 18, 
2003, is denied; an initial increased evaluation of 10 
percent for residuals of a fractured left index finger, 
effective from June 18, 2003, is granted subject to the 
regulations applicable to the payment of monetary benefits.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fractured base of the left thumb 
with wrist involvement (minor) at any time prior to April 8, 
2003, is denied; entitlement to an initial evaluation of 20 
percent for residuals of a fractured base of the left thumb 
with wrist involvement (minor), effective from April 8, 2003, 
is granted subject to the regulations applicable to the 
payment of monetary benefits.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain is denied.

5.  Entitlement to an initial compensable evaluation of 10 
percent for pseudofolliculitis barbae (PFB) is granted 
subject to the regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



